Citation Nr: 0528428	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  99-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a back disorder, as a result of a fall at the Poplar Bluff, 
Missouri VA Medical Center (VAMC) on June 13, 1997.  


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from July 14, 1975 to 
August 25, 1975.    

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 RO rating decision, which denied 
service connection for PTSD.  This case also comes to the 
Board on appeal from a May 2000 RO rating decision, which 
denied compensation under 38 U.S.C.A. § 1151 for a back 
disorder as the result of a fall at the Poplar Bluff VAMC in 
June 1997.

During the pendency of the appeal in November 2001, the 
veteran's representative revoked its representation of the 
veteran.  In an April 2004 letter, the Appeals Management 
Center in Washington, DC, informed the veteran of how 
veterans' service organizations could assist him in 
substantiating his claims, and it provided a list of national 
organizations and who to contact for other recognized 
national, state, and local organizations or individuals to 
help him.  Nevertheless, the veteran did not appoint another 
representative.  

This case was previously before the Board in December 2002, 
at which time the Board adjudicated other issues on appeal.  
Also at that time, the Board undertook to develop his case 
rather than remanding it to the RO.  The Board informed him 
of this in a March 2003 letter.  However, in a document dated 
in August 2003, the Board explained that, as a result of a 
Federal Circuit Court decision and other policy 
considerations, it had determined to remand the case to the 
RO for additional development and readjudication of the 
veteran's claims.  Subsequently, the RO returned the case to 
the Board for further consideration.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The veteran did not engage in combat with the enemy 
during his period of military service from July 14, 1975 to 
August 25, 1975.

3.  The veteran is not shown to have a diagnosis of PTSD 
attributable to a verified stressor or stressors that he 
experienced during his brief period of military service.  

4.  A back disorder is not shown to be proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of VA fault in connection with 
a fall at the Poplar Bluff VAMC on June 13, 1997, and is not 
the result of an event that was not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a back disorder, as a result of a fall at the Poplar 
Bluff VAMC on June 13, 1997 have not been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO rating decisions in December 1998 and May 
2000, which were prior to the enactment of the VCAA.  At any 
rate, as explained herein below, the VCAA notice complied 
with the requirements of the VCAA as interpreted by the Court 
in Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the transfer of the case to the Board for appellate 
consideration in July 2005, and the veteran was offered ample 
opportunity to present evidence or argument in support of his 
appeal.  Accordingly, the Board will proceed to adjudicate 
these claims.  

In the VCAA notice sent to the veteran in April 2004, the RO 
advised the veteran of what was required to prevail on his 
claims of service connection for PTSD and of compensation 
under 38 U.S.C.A. § 1151 for a back disorder, what 
specifically VA had done and would do to assist in those 
claims, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  

Further, the veteran was provided with a copy of the rating 
decisions dated in December 1998 and May 2000 setting forth 
the general requirements of applicable law pertaining to 
claims for service connection for PTSD and for compensation 
under 38 U.S.C.A. § 1151 for a back disorder, respectively.  
In the rating decisions, the RO also informed the veteran of 
the reasons for its determinations and the evidence it had 
considered in its considerations.  The general advisements 
were reiterated in the statements of the case issued in March 
1999 (for PTSD) and June 2000 (for the 38 U.S.C.A. § 1151 
claim), as well as in the supplemental statements of the case 
issued in September 2001, June 2002, and May 2005.  The 
supplemental statement of the case issued in September 2001 
also contained additional notice to the veteran relevant to 
the VCAA, such as what information or evidence was still 
needed from him with regard to his claims and what the 
evidence must show to establish entitlement to his claims.  
The statements of the case and supplemental statements of the 
case also provided the veteran opportunity to identify or 
submit any evidence he wished to be considered in connection 
with his appeal.  As such, through these documents, the RO 
informed the veteran of the information and evidence needed 
to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decisions, statements 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claims of service connection for PTSD and of compensation 
under 38 U.S.C.A. § 1151 for a back disorder, and the parties 
responsible for obtaining that evidence.  With regard to 
notification, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before a 
Veterans Law Judge, but he declined.  He did, however, 
testify at a hearing before a local hearing officer at the RO 
in November 2001.  The RO has obtained the veteran's VA 
medical treatment records from three different facilities, 
but the veteran has not identified any private treatment 
records for the RO to obtain on his behalf.  The RO has also 
sought administrative documentation or an investigative 
report pertaining to a fall at the Poplar Bluff VA Medical 
Center in June 1997.  Additionally, the RO has obtained 
records from the Social Security Administration relevant to 
the veteran's award of disability benefits in 1986.  

The Board further notes that VA did not conduct medical 
inquiry in the form of a VA examination in an effort to 
substantiate the claims, and that further development in this 
respect is not required because any opinion obtained would be 
speculative for the reasons that follow.  38 U.S.C.A.§ 5103A 
(d).  In regard to the PTSD claim, the disposition of this 
case turns not on the medical questions inherent in such a 
case, such as evidence of a current diagnosis of PTSD and a 
link between current symptoms and an in-service stressor.  
Rather, this case turns on whether there is evidence to 
corroborate the claimed in-service stressors.  

As for the conduct of medical inquiry in the form of a VA 
examination in an effort to substantiate the back disorder 
claim, it is difficult to identify what additional assistance 
VA could lend to the veteran to substantiate such claim.  At 
the heart of this claim is the issue of whether the veteran 
injured his back in a fall at the VAMC in June 1997.  Insofar 
as there is not any documentary evidence corroborating a back 
injury at the VAMC in June 1997, or of either a currently 
diagnosed residual disability attributable to the alleged 
back injury, or persistent or recurrent symptoms that can be 
related to a documented back injury in June 1997, an 
examination is not deemed necessary under 38 U.S.C.A.§ 
5103A(d).  

The Board again emphasizes that the RO has sought to obtain 
all available records identified by the veteran, or at least 
informed the veteran of the necessity of submitting records 
to support both of his claims.  The Board thus finds that VA 
has done everything reasonably possible to assist the 
veteran.  In the Board's judgment, further delay of this case 
to obtain examinations and etiological opinions would be 
pointless, because the status of the record as it now stands 
does not show a "reasonable possibility" that such 
assistance would aid the veteran's claims.  38 U.S.C.A. § 
5103A.  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the PTSD Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The veteran contends that he has PTSD that is related to his 
period of military service from July 14, 1975 to August 25, 
1975.  In this case, service medical records show that at the 
time of an examination in January 1975 for enlistment 
purposes, the veteran was evaluated as normal 
psychiatrically.  In August 1975, he was referred to the 
Brigade Aptitude Board due to lack of motivation and 
unsuitability.  He stated that he was unable to tolerate the 
stresses and disciplines of training, was extremely nervous, 
and wanted to go home.  A Recruit Evaluation Unit report 
indicates that he was not psychotic or neurotically 
debilitated and that his maladaptation was due to a character 
and behavior disorder.  The veteran was then administratively 
discharged by reason of unsuitability, as his general 
qualifications did not warrant retention in the service.  

The post-service VA and private records show that the veteran 
has been diagnosed with various mental disorders, to include 
PTSD.  He was awarded Social Security disability benefits in 
1986 on the basis of a primary diagnosis of affective 
disorders.  Supporting records showed that he was admitted to 
Farmington State Hospital in March 1981, in regard to 
undergoing a pre-trial psychiatric evaluation.  An evaluation 
report dated in April 1981 indicated that the veteran denied 
any previous psychiatric treatment or consultation.  He 
reported then that he had been depressed and had had many 
problems during 1980, to include the death of his father, his 
wife leaving him, the loss of his job, and the onset of legal 
problems (he was charged with stealing).  The diagnosis was 
adjustment disorder with depressed mood.  He was hospitalized 
in January 1986 with adjustment reaction of adult life with 
suicidal ideation.  It was noted then that the veteran's 
history was positive for an episode of depression in 1981 
associated with legal and family problems, to include 
divorce, and the death of his father at that time.  In 
another record dated about January 1986, the veteran reported 
that his mental problems began in 1980.  In a report of 
contact with the Social Security Administration in March 
1986, the veteran indicated that his main problem was 
nervousness and depression, which he reported had begun in 
1975 following his military discharge.  He felt that his 
problem became severe enough that he had to quit working in 
1985, after he came upon the fatal truck crash of a friend.  
A private progress note dated in November 1986 indicated that 
the veteran had a history of manic-depression dating back to 
about 1980. 

The medical records that reference PTSD, in particular, are 
dated beginning in 1997, coincident with the filing of his 
claim of service connection for PTSD in August 1997.  These 
records are derived from VA treatment reports.  They include 
a record in August 1997, which indicates that the veteran 
reported problems with those individuals in authority 
"getting up in his face" while he was in service.  He also 
reported at that time that he started having panic attacks in 
1980, with a lot of difficulty ever since then, and that he 
once worked as an emergency medical technician where he saw 
many catastrophic incidents involving death.  The diagnosis 
was PTSD.  Also in August 1997, the veteran was hospitalized 
for depression and a suicide attempt via an insulin overdose.  
In October 1997, the veteran again reported that during basic 
training in service the officers would "get up in his face 
and call him names" and that since then he has had 
difficulty with authority figures.  He believed that he was 
entitled to compensation for what he had to endure in the 
military.  He also mentioned that his father was ill while he 
was in basic training.  The diagnoses were PTSD and mixed 
anxiety and depression with psychotic features.  In November 
1997, the veteran vented feelings regarding his military 
experience (i.e., anxiety and nervousness, and degradation 
from military officials).  He accused the government of 
"messing him up" and he expressed his desire for 
compensation for the way he felt.  Medical records beginning 
in 1998 show that the veteran reported having PTSD via sexual 
abuse as a child and during basic training when a squad 
leader purportedly attempted to take advantage of him.  The 
records dated in 2000 and 2001, which reflect diagnoses of 
PTSD and other mental disorders, also contain the veteran's 
report of sexual abuse and harassment while in the military 
(as well as in childhood).  In January 2002, a treating VA 
psychiatrist diagnosed him with PTSD by history and 
personality disorder.  
 
With respect to a diagnosis of PTSD in the record, the Board 
notes that the record is unclear as whether the veteran has a 
current diagnosis under the criteria of DSM-IV, as required 
by 38 C.F.R. § 3.304(f).  In fact, his most recent diagnosis 
(in January 2002) indicates that he had PTSD by history.  
Nevertheless, there is competent medical evidence that 
includes a diagnosis of PTSD, and which generally attributes 
PTSD to sexual harassment and abuse during the military, as 
well as childhood, as reported by the veteran.  Based on such 
evidence, the requirements for a diagnosis of PTSD and a 
medical link between current symptomatology and claimed 
stressors have been met.  38 C.F.R. § 3.304(f).  

Although there is a diagnosis of PTSD related to alleged in-
service stressors in this case, to establish service 
connection there must also be credible supporting evidence 
that the claimed in-service stressors occurred so as to 
support the diagnosis of PTSD.  38 C.F.R. § 3.304(f).  

The Board recognizes that the veteran's statements alone may 
suffice to establish the occurrence of his claimed stressors, 
provided that he engaged in combat with the enemy and the 
claimed stressor is related to that combat, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the service.  38 C.F.R. 
§ 3.304(f).  However, after reviewing the record, the Board 
finds that the veteran did not engage in combat with the 
enemy, nor has he contended such.  Indeed, as shown by the 
record, the veteran's duration of service in the military was 
under two months.  

In view of the foregoing, the veteran's statements alone are 
insufficient to establish the occurrence of his claimed 
stressors and his claimed stressors from service must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
existence of an event alleged as a "stressor" that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

In any case, the veteran alleges his PTSD is related in part 
to sexual harassment and abuse during basic training.  Given 
the nature of his claim, the provisions of 38 C.F.R. § 
3.304(f)(3), regarding claims based on personal assault and 
the method of developing such cases, are applicable.  In 
addition to service records, alternative evidence must be 
sought.  Examples of such evidence include, but are not 
limited to, records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  

After a review of the evidence, the Board finds that the 
veteran has not met the requirement of furnishing credible 
supporting evidence that the alleged in-service stressors, to 
which his PTSD diagnosis has generally been attributed in 
part, occurred.  Whether the stressors alleged by the veteran 
actually occurred is a factual determination, and VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  Wood v. Derwinski, 1 Vet. App. 1909 (1991). 

In statements and testimony, the veteran has related that his 
traumatic experiences during service (i.e., basic training) 
basically involve his treatment by fellow recruits and 
officers.  He said that he was threatened with molestation, 
that he was generally harassed and degraded, that his mail 
was withheld, and that he was additionally stressed on 
account of his father's ill health for which he desired 
emergency leave or hardship discharge (he apparently received 
the former but not the latter).  Regarding sexual harassment, 
he indicated that he had been molested as a young child and 
that he had been able to put it behind him until his squad 
leader in service "attempted to molest" him.  The veteran 
also indicated that during service, due to shame and 
embarrassment, he never reported any of the incidents of 
general harassment or sexual abuse/harassment, whether to a 
military superior or to his mother (or to any other relative) 
by correspondence.  He indicated that after his military 
discharge, he did not see any medical professional for his 
nervous symptoms until 1980 in connection with a legal 
matter.  

As the veteran himself reported during service, he could not 
tolerate the stresses and disciplines of training that is 
inherent in the military environment, which evidently made 
him extremely nervous and desirous of going home.  After 43 
days, he was administratively discharged for unsuitability on 
account of characterological and behavioral issues, not 
psychotic or neurotic debility.  In other words, all 
indications were that the veteran was unable to adapt to the 
military way of life.  Such maladaptation was also evident 
five years later, in 1980, when the veteran experienced 
several losses (father's death, job loss, divorce), and his 
ensuing depression led to psychiatric evaluation in 1981.  
Again in 1986, with the death of a truck driving friend, the 
veteran's depression and anxiety were triggered.  

The medical records relating to PTSD, however, appear to 
connect PTSD solely to the alleged stressor of sexual 
abuse/harassment during service (and in childhood).  The 
Board finds that the veteran's anecdotal evidence of sexual 
abuse/harassment during basic training is not substantiated 
through the service record.  As this case involves 
allegations of personal assault, credible evidence of the 
stressor may consist of alternative forms of evidence such as 
records from counseling centers or physicians, statements 
from family members, and records showing behavior changes 
following the claimed assault.  In that regard, the service 
records show that the veteran was discharged after six weeks 
in the service following his reported extreme nervousness and 
his inability to adapt to the stresses of basic training.  He 
was judged to be unsuitable.  While such noted behavior 
problems may conceivably emerge after a sexual assault, the 
Board finds that in this case it is more likely that the 
veteran's nervousness during service stemmed from general 
rigors of military training and not to sexual assault, as 
alleged.  

As shown by the record, such as those reports dated in 1981 
and 1986, the effect of lifestyle changes, or losses, on the 
veteran was to experience nervousness and depression.  It 
cannot be inferred that such symptomatology during service 
was attributable particularly to sexual abuse and/or 
harassment therein, to the exclusion of other causes, given 
the documentation both in service and outside of service of 
the veteran's difficulty in adapting to situational change.  
Given such documented difficulties, and the fact that the 
veteran has furnished no alternative forms of evidence to 
corroborate his alleged sexual abuse/harassment (such as 
contemporaneous psychiatric evaluations or correspondence 
with family or friends), the Board cannot find that there is 
credible supporting evidence that the veteran's claimed in-
service stressor of personal assault, which might lead to 
PTSD, actually occurred.  Without such stressor evidence, 
service connection for PTSD may not be granted.

The Board concludes that the weight of the credible evidence 
is against the veteran's claim of service connection for 
PTSD.  As the preponderance of the evidence is against the 
veteran's claim of service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

III.  Merits of the Claim for Compensation Under 38 U.S.C.A. 
§ 1151

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), for all claims filed on or after October 1, 
1997, to require not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).  

Under VA regulations, for claims received on or after October 
1, 1997, as was the veteran's in this case, the claimant must 
establish actual causation.  To meet causation requirements 
based on additional disability, the evidence must show that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused the additional disability or 
death, or that the proximate cause of the additional 
disability or death was an event that was not reasonably 
foreseeable.  The latter determination is to be based on what 
a reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  VA will consider whether the risk of the event was 
the type of risk that a reasonable health care provider would 
have disclosed in connection with informed consent 
procedures.  69 Fed. Reg. 46,426, 46,433-34 (Aug. 3, 2004) 
(to be codified at 38 C.F.R. § 3.361(c), (d)).  

To determine whether the veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, or examination to the veteran's condition after 
such care, treatment, or examination has stopped.  VA 
considers each involved body part or system separately.  69 
Fed. Reg. 46,426, 46,433 (Aug. 3, 2004) (to be codified at 38 
C.F.R. § 3.361(b)).  

While the veteran's appeal was pending, VA amended the 
regulations governing claims under 38 U.S.C. § 1151 set out 
above, effective September 2, 2004.  69 Fed. Reg. 46,426 
(Aug. 3, 2004) (to be codified at 38 C.F.R. §§  3.154, 3.358, 
3.361, 3.362, 3.363).  In the supplemental statement of the 
case issued in May 2005, the veteran was informed of the 
language of the pertinent regulatory amendments; thus, he is 
not prejudiced in the disposition of his claim herein.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In this case, in written statements, the veteran asserts that 
he incurred a back disorder as the result of a fall at the 
Poplar Bluff VAMC on June 13, 1997.  The Board, however, 
after a careful review of the evidence finds that the 
veteran's back disorder is not due to VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of VA fault in connection with a fall at the 
Poplar Bluff VAMC in June 1997, and is not the result of an 
event that was not reasonably foreseeable.  

The veteran claims specifically that he injured a disc in a 
fall at the VAMC on June 13, 1997.  In an April 2001 
statement, he indicated that he was an inpatient at the time 
of the alleged fall and that he attended a cookout on the 
lawn of the VAMC, hosted by a recreation therapist at the 
VAMC.  He stated that the therapist dropped a cooler, and 
that as he was attempting to help her catch the cooler, he 
slipped and fell.  He stated that he landed atop soda cans 
and ice and was unable to get up.  He stated that he was 
taken in a wheelchair into the VAMC, where X-rays were taken 
of his cervical and thoracic spine, arms, and possibly legs.  
He stated that his lower back was not checked.  He indicated 
that sometime thereafter he was referred for a nerve 
conductivity test to evaluate nerve damage in his left leg.  
He stated that a report was made about the accident and that 
he was given a voucher to replace a few items that broke when 
he fell.  At his hearing in November 2001, the veteran also 
added that, after the accident, he had persistent problems 
with his lower back.  He testified that prior to June 1997 he 
was never treated for a low back condition.    

Records from the Social Security Administration show that in 
his application for disability benefits dated in January 
1986, the veteran reported that his disabling conditions 
included lower back problems.  In a report of contact in 
March 1986, the veteran indicated that he had low back pain 
due to an old tailbone fracture.  There were no medical 
records to corroborate such report.  

VA medical records show that in May 1993 the veteran 
complained of back pain, and X-rays of his spine showed a 
mild degenerative process at the lower region of the cervical 
spine and no arthritic process of significance at the 
thoracic or lumbar spine areas.  Further, the X-rays showed 
moderate osteoporosis.  Records dated on June 13, 1997 show 
that there was a complaint of a fall on the ground, and that 
the veteran had X-rays taken of the right hand, right wrist, 
right forearm, and chest and ribs.  There were no complaints 
referable to the back at that time.  An August 1997 social 
work general note indicates that the veteran had reportedly 
fallen on hospital grounds and broken his razor hone; a 
social worker purchased a replacement for him and he agreed 
the matter was settled.  

VA medical records also show that in January 1999 and March 
1999 the veteran had CT scans of the lumbar spine, which 
showed a mild disc bulge at L4-5.  In May 1999, the veteran 
complained of pain in his lower back and neck for the past 
three to four years.  He reported a history of a fall in June 
1997.  (In May 1999, the RO received the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for a back disorder, 
coincident with the date of his complaint of lower back and 
neck pain.)  In November 1999, the veteran complained of pain 
in the lower back.  He indicated that he was involved in a 
motor vehicle accident 10 days previously.  In July 2000, the 
veteran reported a history of having fallen down a few days 
previously and had since been experiencing some tenderness in 
the neck.  The impression was questionable cervical muscle 
strain.  An X-ray of the cervical spine in July 2000 showed 
mild narrowing of the disc space at C5-6.  In August 2000, 
the veteran reported that he had had low back pain since 
1997, after falling at the VA, and that he had also fallen at 
home at least three times in one month with pain presently in 
his neck.  A CT scan and MRI of the cervical spine, taken in 
August 2000 and November 2000, respectively, showed 
degenerative arthritis through most levels and a small 
herniated disc at the C5-6 level.  In May 2001 and July 2001, 
the veteran was seen in the neurosurgery clinic for pain in 
the neck and back, reportedly dating from a fall from a roof 
in June 2000.  He underwent an anterior cervical discectomy 
at C5-6.  
 
In March 2003, in response to an RO request, the Poplar Bluff 
VAMC Director responded that the VAMC did not have any 
documentation of an administrative investigation or report 
pertaining to a fall that the veteran allegedly experienced 
while hospitalized in the psychiatric service in June 1997.  

A review of the record does not show that the veteran has a 
back disorder that was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar fault on the part of a VA physician, or an event not 
reasonably foreseeable.  It appears from various VA records 
that the veteran may have fallen at the VAMC on June 13, 
1997, as claimed.  However, there is no evidence to 
corroborate his allegation that he injured his back at that 
time.  The veteran currently has both cervical and lumbar 
spine disabilities, as shown by the medical record, and it is 
not clear whether he is attributing one or both disabilities 
to the fall (although it appears from his testimony that his 
claim involves only the lower back).  In any case, there is 
no contemporaneous medical evidence that he incurred a back 
injury in a fall on June 13, 1997 at the VAMC.  As noted, on 
the day in question X-rays were not taken of the spine, and 
there were no complaints referable to the spine.  Thereafter, 
beginning in 1999, VA treatment records indicate that the 
veteran complained of back pain, which he attributed to a 
June 1997 fall at the VA.  Coincidentally, the veteran also 
filed his claim for compensation under 38 U.S.C.A. § 1151 at 
that time.  

The veteran has submitted no evidence other than his own 
assertions to support his claim that his back disorder is 
attributable to a fall on June 13, 1997 at the Poplar Bluff 
VAMC.  As noted, there is no documentation at the VAMC with 
regard to a fall in June 1997 that resulted in a back 
disorder.  The Board further notes that the veteran's 
assertions lack a certain measure of credibility, 
particularly in light of his testimony of never having been 
treated for a low back condition prior to June 1997 when a 
review of the record shows not only complaints of back pain 
in 1986 and 1993 but also X-rays taken of his back at the VA 
in 1993.  It is also noteworthy that the veteran was involved 
in a motor vehicle accident in November 1999 and a fall in 
June 2000, after which he complained of pain in his lower 
back and neck.  In any case, because the veteran has no 
specialized medical training with regard to this matter, his 
assertions alone may not be considered competent evidence to 
establish fault, carelessness, a lack of foreseeability, or 
the existence of disability attributable to a fall.  Espiritu 
v. Brown, 2 Vet. App. 492 (1992). 

The weight of the credible evidence demonstrates that the 
veteran's back disorder is not proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of the VA, 
or by an event not reasonably foreseeable, in connection with 
a fall at the Poplar Bluff VAMC in June 1997.  

Consequently, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for a back disorder.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for PTSD is denied.  

Compensation under 38 U.S.C.A. § 1151 for a back disorder, as 
a result of a fall at the Poplar Bluff, Missouri VAMC on June 
13, 1997, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


